Title: To George Washington from Brigadier General Silas Newcomb, 20 August 1777
From: Newcomb, Silas
To: Washington, George



Sir
Woodbury [N.J.] Augt 20th 1777

Agreeably to Your Excellency’s Instructions of the 11th instant, I immediately marched my Men to Redbank—General De Coudray (as I

was informed by General Potter) had not been himself either at Redbank Fort-Island or Billingsport for several Days past, nor had he left any Person to superintend there—Therefore after staying a few Days, and the Men murmuring for want of Quarters to shelter them from the Rain, I thought proper to march them back to this Place (about three Miles from Redbank) where we yet remain, not having received any Orders from Genl De Coudray, or any under him—Your Excellency, considering the Circumstances of our Militia at this Season, will readily believe that they are very impatient to get home; especially as they cannot perceive any visible Necessity of being continued in the Service.
I would Therefore beg leave to submit it with Your Excellency, whether it might not be as well to discharge the present Detachment of Militia, & if others may be wanted to turn out, either on a Return of the Enemy Delaware, or to work at the Fortifications erecting here—to call out a second Detachment for that Purpose. I am Your Excellency’s Most obed. Hum. Servt

Silas Newcomb

